

117 S231 ES: Protecting Firefighters from Adverse Substances Act 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 231IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Administrator of the Federal Emergency Management Agency to develop guidance for firefighters and other emergency response personnel on best practices to protect them from exposure to PFAS and to limit and prevent the release of PFAS into the environment, and for other purposes.1.Short titleThis Act may be cited as the Protecting Firefighters from Adverse Substances Act  or the PFAS Act.2.Guidance on how to prevent exposure to and release of PFAS(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Administrator of the United States Fire Administration, the Administrator of the Environmental Protection Agency, the Director of the National Institute for Occupational Safety and Health, and the heads of any other relevant agencies, shall—(1)develop and publish guidance for firefighters and other emergency response personnel on training, education programs, and best practices; (2)make available a curriculum designed to—(A)reduce and eliminate exposure to per- and polyfluoroalkyl substances (commonly referred to as PFAS) from firefighting foam and personal protective equipment; (B)prevent the release of PFAS from firefighting foam into the environment; and(C)educate firefighters and other emergency response personnel on foams and non-foam alternatives, personal protective equipment, and other firefighting tools and equipment that do not contain PFAS; and(3)create an online public repository, which shall be updated on a regular basis, on tools and best practices for firefighters and other emergency response personnel to reduce, limit, and prevent the release of and exposure to PFAS.(b)Curriculum(1)In generalFor the purpose of developing the curriculum required under subsection (a)(2), the Administrator of the United States Fire Administration shall make recommendations to the Secretary of Homeland Security as to the content of the curriculum.(2)ConsultationFor the purpose of making recommendations under paragraph (1), the Administrator of the United States Fire Administration shall consult with interested entities, as appropriate, including—(A)firefighters and other emergency response personnel, including national fire service and emergency response organizations;(B)impacted communities dealing with PFAS contamination;(C)scientists, including public and occupational health and safety experts, who are studying PFAS and PFAS alternatives in firefighting foam;(D)voluntary standards organizations engaged in developing standards for firefighter and firefighting equipment;(E)State fire training academies;(F)State fire marshals;(G)manufacturers of firefighting tools and equipment; and(H)any other relevant entities, as determined by the Secretary of Homeland Security and the Administrator of the United States Fire Administration.(c)ReviewNot later than 3 years after the date on which the guidance and curriculum required under subsection (a) is issued, and not less frequently than once every 3 years thereafter, the Secretary of Homeland Security, in consultation with the Administrator of the United States Fire Administration, the Administrator of the Environmental Protection Agency, and the Director of the National Institute for Occupational Safety and Health, shall review the guidance and curriculum and, as appropriate, issue updates to the guidance and curriculum.(d)Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to this Act.(e)Rule of constructionNothing in this Act shall be construed to require the Secretary of Homeland Security to promulgate or enforce regulations under subchapter II of chapter 5 of title 5, United States Code (commonly known as the Administrative Procedure Act). Passed the Senate July 29, 2021.Secretary